Dismiss and Opinion Filed February 2, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00095-CV

                              ANTHONY WILLIAMS, Appellant
                                          V.
                                LISA WILLIAMS, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-18724

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Before the Court is appellant’s January 27, 2015, motion to dismiss appeal. In his motion,

appellant states he no longer wishes to pursue this case. Accordingly, we grant his motion and

dismiss this appeal. TEX. R. APP. P. 42.1(a)(1).




150095F.P05                                        /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ANTHONY WILLIAMS, Appellant                         On Appeal from the 254th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00095-CV         V.                       Trial Court Cause No. DF-14-18724.
                                                    Opinion delivered by Justice Francis.
LISA WILLIAMS, Appellee                             Justices Lang-Miers and Whitehill
                                                    participating.

        Based on appellant’s January 27, 2015, motion to dismiss his appeal, and in accordance
with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered February 2, 2015.




                                              –2–